           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ROSALYN SANDERS,

      Plaintiff,

v.                                                 Case No. 1:19-cv-210-AW-GRJ

ELIZABETH BROOME,

      Defendant.
                                        /

                             ORDER OF DISMISSAL

      Before the Court is the magistrate judge’s January 21, 2020 Report and

Recommendation. ECF No. 6. There have been no objections. I have determined that

the Report and Recommendation should be adopted. It is now ordered:

      1.     The Report and Recommendation, ECF No. 6, is adopted and

incorporated by reference.

      2.     The clerk shall enter a judgment that says “This case is dismissed for

failure to prosecute and for failure to comply with a court order.”

      3.     The clerk shall close the file.

      SO ORDERED on March 4, 2020.

                                               s/ Allen Winsor
                                               United States District Judge
